Opinión disidente del
Juez Asociado Señor Negrón García.
Fue válido el consentimiento de la peticionaria María Santiago Alicea al registro de su apartamento, cuyo saldo fue varias armas alegadamente utilizadas en el asesinato de tres (3) personas en el Residencial Vista Hermosa, en Río Piedras.
*244I
No hay una limitación taxativa de los requisitos al eva-luar la voluntariedad de un consentimiento. La doctrina sólo requiere que esa renuncia, expresa o implícita, sea voluntaria. Pueblo v. Acevedo Escobar, 112 D.P.R. 770, 777 (1982).
El criterio rector es la totalidad de las circunstancias en relación con factores tales como “la edad, inteligencia apa-rente, si hubo advertencia previa de los derechos constitu-cionales, cuánto tiempo estuvo detenido previo a éste pres-tar el consentimiento, si hubo coacción física o si se estaba bajo custodia policiaca. Schneckloth v. Bustamonte, ante, pág. 226; United States v. Rojas, 783 F.2d 105, 109 (7mo Cir.), cert. denegado, 479 U.S. 856 (1986). El tribunal debe tomar en consideración, en adición, si hubo tretas o enga-ños, promesas o indicación de alguna clase de coacción; al igual que si el consentimiento fue prestado en un sitio pú-blico o mientras se encontraba en una estación de policía y, a su vez, si hay indicación alguna de deficiencia mental o cualquier otro motivo que le impida al sujeto escoger libre-mente entre las alternativas de consentir o no. Véase United States v. Watson, 423 U.S. 411 (1976)” Pueblo en interés menor N.O.R., 136 D.P.R. 949, 967 (1994).
Ninguno de estos factores es determinante; sí es medu-lar examinar el estado subjetivo de la persona. Acometa-mos sucintamente esa tarea.
i — 1 H
Sostiene la mayoría del Tribunal que el consentimiento de la peticionaria Santiago Alicea fue viciado pues accedió luego que el Fiscal le informara que, de negarse, consegui-ría una orden, judicial. Concluyen intimidación y engaño. Aducen que no existía causa probable para dicha orden, *245pues la confidencia que dio base a la movilización policíaca no fue corroborada.
En lo sustantivo, de entrada, rechazamos la tesis de que la sola mención de una orden de registro, per se, sea factor coercitivo que invalide un consentimiento. Y en este caso no era menester dirimir si existía causa probable para su expedición, pues cuando hablamos de consentimiento, en recta lógica, estamos ante una de las excepciones reconocidas. Como dijimos en Pueblo v. Acevedo Escobar, supra, págs. 777-778:
Varias razones de peso se aducen para fundamentar la alter-nativa de proceder a un registro luego de obtenerse el consentimiento. Se estima que puede ser percibido como el curso de acción más seguro en términos de minimizar el riesgo de la supresión. Ello tiende a economizar tiempo cuando ese factor es esencial. De igual modo se prescinde de cumplir con los requisitos técnicos exigidos para una solicitud y expedición del mandamiento. 2 La Fave Search and Seizure, 1978, sec. 8.1, pág. 611. Aún más, se acepta que puede solicitarse el consenti-miento sin existir causa probable, ya que provee un mecanismo de pronta exoneración de aquellas personas sobre las cuales se ha sospechado erróneamente. Gardner, Consent As a Bar to Fourth Amendment Scope — A Critique of a Common Theory, 71 J. Crim. L. 452 (1980). (Énfasis suplido.)
No es lógico supeditar la validez del consentimiento a la existencia de causa probable que exige nuestra Constitu-ción para librar una orden. El requerimiento de consenti-miento persigue precisamente eludir los rigores técnicos de ese trámite. Lo crucial es que de la totalidad de las circuns-tancias se desprenda su voluntariedad. Y ciertamente aquí, el que el Fiscal aludiera a que conseguiría una orden no significa coacción alguna pues, repetimos, antes de soli-citar el consentimiento, no venía obligado a corroborar la confidencia recibida. Pueblo v. Narváez Cruz, 121 D.P.R. 429, 446-447 (1988). Obviamente para evitar que se tenga que seguir ese curso, solicitó y obtuvo el consentimiento de la peticionaria Santiago Alicea.
*246HH hH
En los méritos, fácticamente tampoco medió coacción o engaño alguno.
El ilustrado tribunal de instancia tuvo ante sí la prueba del Ministerio Público consistente del testimonio del Sar-gento Aníbal Rodríguez y, por la defensa, la declaración de la Sra. María Rivera Ramírez. Aquilató credibilidad y con-cluyó que medió un consentimiento válido.
Debimos respetar su dictamen. Carecemos de una expo-sición narrativa de la prueba que nos permita descartarlo justificadamente. Aún bajo la relación mayoritaria, nin-guno de los testimonios revela que la peticionaria Santiago Alicea se hubiera sentido coaccionada. Todo lo contrario. Los dos (2) únicos testigos coinciden en que ella, aún frente a varios policías armados que rodeaban el edificio y ante la presencia de sus vecinos que observaban los acontecimien-tos, “exigió” una orden de allanamiento. Sólo después de conversar con el Fiscal cambió de opinión.
Debemos recalcar que para determinar la voluntariedad del acto es imprescindible evaluar la reacción subjetiva de la persona. Es su conducta individual en ese momento lo importante. El criterio que se ha de seguir, por lo tanto, es el subjetivo-, no el objetivo de la persona promedio ante una situación fáctica similar, que es el que usa la opinión mayoritaria.
Por ello nos asombra que sin tener la exposición narra-tiva de la prueba pretenda afianzarse en unas afirmacio-nes genéricas y cuestionables, tales como que la presencia de los policías con sus armas expuestas “intimidarían a cualquier ciudadano”; que el despliegue de agentes con sus armas en presencia de los vecinos “claramente incrementó la presión” para que ella consintiera; que la amenaza de dejar a los policías para rodear el edificio en lo que se con-seguía la orden “constituyó otro factor que le infundió miedo a Santiago Alicea.” Opinión mayoritaria, pág. 239.
*247' Esas afirmaciones son sólo producto de unas conjeturas no avaladas por la prueba. Más aún, su validez es susceptible de examinarse al anverso. La presencia de muchos de los vecinos en el “territorio” de la peticionaria Santiago Ali-cea, lejos de añadir presión, ¿no alivió cualquier posible coacción psicológica? Si se trata de incursionar en el campo especulativo, ¿no es más razonable deducir que el consen-timiento dado por una persona cuyo apartamento fue ro-deado por agentes armados está investido de mayor volun-tariedad cuando numerosos vecinos presencian y fiscalizan las acciones policíacas, que cuando el ciudadano está solo con los agentes o bajo custodia? ¿Cómo puede la mayoría afirmar que la portación de armas por parte de la Policía es intimidante para “cualquier ciudadano”? Al así hacerlo, ¿no olvida la mayoría el análisis objetivo? En el peculiar contexto fáctico en que se buscaba en el apartamento unas armas largas y automáticas alegadamente utilizadas en una masacre, ¿cuál hubiese sido la conducta normal de la Policía? Al buscar armas largas, ¿debían ir sólo con revól-ver? ¿Mantenerlos en sus fundas? Es incompatible que la mayoría caracterice como “amenaza” mantener rodeado el edificio, olvidando así que esa era la única medida lógica y razonable para evitar cualquier intento de sacar u ocultar tales armas.(1)
Finalmente, si algo revela la prueba es que esas circuns-tancias no “intimidaron” a la peticionaria Santiago Alicea, quien, repetimos, le “exigió” a la Policía una orden judicial de allanamiento.
Hemos visto que la peticionaria Santiago Alicea no declaró. Ello no significa que el tribunal de instancia no *248pudiera evaluar correctamente su reacción subjetiva y la voluntariedad del consentimiento; precisamente lo hizo a través de los testimonios de los dos (2) testigos que deta-llaron su comportamiento. Sin una exposición narrativa de la prueba no debimos imponer un criterio distinto que desde este estrado apelativo responde a una especulación.
Confirmaríamos.
Opinión disidente emitida por la
Juez Asociada Señora Na-veira de Rodón.

Hechos

El Ministerio Público presentó acusaciones contra Ma-ría Santiago Alicea (en adelante la peticionaria) por infrac-ciones a la Ley de Armas de Puerto Rico, luego de que varios agentes registraran su apartamento tras obtener su consentimiento expreso. Esta solicitó la supresión de la prueba ocupada. El Tribunal Superior celebró vista para la discusión de la referida moción. La prueba del Pueblo con-sistió del testimonio del Sargento Aníbal Rodríguez. La de-fensa presentó, como testigo, a la Sra. María Rivera Ramírez.
El sargento Rodríguez declaró, en síntesis, que el 18 de enero de 1993, en horas de la tarde, se encontraba en el Residencial Vista Hermosa, en Río Piedras, investigando el asesinato de tres (3) personas. Allí fue informado de una confidencia recibida en el Cuartel de la Policía de Puerto Nuevo, en la cual indicaron que las armas utilizadas en el crimen estaban en el apartamento 755 del edificio 64 del mencionado residencial.
El sargento Rodríguez y otros agentes de la unidad "SWAT” se dirigieron al edificio. Todos estaban armados. Al llegar al edificio, llamó hacia el interior del apartamento, *249asomándose una menor de edad quien resultó ser hija de la peticionaria. El sargento Rodríguez le preguntó por la dueña del apartamento y la menor le señaló que se encon-traba en la esquina del edificio. La peticionaria llegó en ese momento, informándole el sargento Rodríguez sobre la confidencia recibida. Este le pidió permiso para registrar el apartamento, a lo que la peticionaria se opuso exigiéndole una orden de allanamiento. El sargento Rodríguez le in-dicó que no la tenía en ese momento y procedió a infor-marle al Fiscal José R. Cancio, quien dirigía la investiga-ción, sobre la negativa de la dueña del apartamento a acceder al registro. El Fiscal pidió hablar con la peticiona-ria y el sargento Rodríguez la llevó con él. Luego de hablar con el Fiscal, la peticionaria prestó su consentimiento para que registraran el apartamento. Los agentes ocuparon tres (3) armas de fuego, procediendo a arrestar a la peticionaria y a su hija.
En el contrainterrogatorio el sargento Rodríguez de-claró que no tenía información sobre quién había recibido la confidencia y que ésta no estaba registrada. Negó que hubiese dicho a la peticionaria que si consentía al registro no sería acusada. Indicó que tanto él como el Fiscal Cancio le dijeron que si no consentía al registro, la Policía se en-cargaría de conseguir una orden de allanamiento ese mismo día. Señaló, también, que no se le habían dado ad-vertencias de ley a la acusada antes de que ésta diera su consentimiento. Informó que, además de la peticionaria y su hija, residían en el apartamento tres (3) hijos mayores de edad, y que las armas no fueron encontradas en el cuarto de la peticionaria. Declaró, por último, que la única prueba que tenía para sospechar que había armas en el apartamento era la confidencia y que, mientras hablaba con la peticionaria, los otros agentes rodeaban el apartamento.
La prueba de la defensa, como ya dijimos, consistió en el testimonio de la Sra. María Rivera Ramírez, quien reside *250en el apartamento 738 del edificio 62 del antedicho residencial. La testigo declaró que en la tarde de 18 de enero de 1993 se encontraba en su residencia. Al llegar la Policía al residencial, bajó de su apartamento y se sentó a hablar con la peticionaria y otros vecinos. Señaló que vio cuando la Policía trataba de abrir una ventana del aparta-mento de la peticionaria y le preguntó al sargento Rodrí-guez por qué lo estaban haciendo. De acuerdo con la tes-tigo, éste le contestó que había recibido una confidencia de que las armas utilizadas en los asesinatos estaban guarda-das en dicho apartamento y que le había indicado a la pe-ticionaria que si dejaba entrar a la Policía, ni ella ni su hija serían acusadas. Señaló la testigo que la peticionaria exi-gió al sargento Rodríguez una orden de allanamiento, pero que éste le dijo que no la tenía en ese momento y que si se negaba a dejarlos entrar, dejaría a la Policía rodeando el apartamento en lo que la conseguían. Después de este su-ceso, el sargento Rodríguez y la peticionaria se dirigieron hacia donde estaba el Fiscal.
Luego de escuchar los testimonios vertidos en la vista, el tribunal dictó resolución denegando la solicitud de su-presión de evidencia “por entender que el registro se soste-nía como una actuación razonable dentro de las circuns-tancias y que la acusada había consentido al registro ...” (1) Inconforme con el resultado, la peticionaria acude ante nos, mediante recurso de certiorari, para solicitar la revo-cación de la resolución y, por consiguiente, la supresión de la evidencia ocupada. Señala los errores siguientes:
1) Por ser un allanamiento sin orden(,) corresponde al (E)stado establecer por cual excepción legal registraron el apartamento. 2) Se debe suprimir la evidencia ocupada en el apartamento ya que teniendo información la policía que podría incriminar a la acusada, tenía la obligación legal de hacerle las advertencias de ley. *2513) Se debe suprimir la evidencia ocupada ya que el consenti-miento en este caso no fue uno inteligente ni voluntario. 4) Se debe suprimir la evidencia ocupada ya que el Sargento Rodríguez(,) cuando le indicó a la peticionaria que iba a conse-guir una orden de allanamiento!,) no tenía la causa probable requerida por la jurisprudencia para conseguir la misma; por lo tanto(,) el consentimiento dado por la acusada en estas circuns-tancias no fue uno inteligente.
Decidimos revisar y expedimos el recurso.
rH

La protección contra registros, incautaciones y allanamien-tos irrazonables

La Sec. 10 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1982, pág. 299, garantiza “el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incau-taciones y allanamientos irrazonables”, salvo autorización judicial “cuando exista causa probable apoyada en jura-mento o afirmación, describiendo particularmente el lugar a registrarse, y las personas a detenerse o las cosas a ocuparse”. Igual protección ofrece la Constitución de Esta-dos Unidos de América en la Enmienda Cuarta, con la diferencia que en la nuestra se dispone, expresamente, la inadmisibilidad de la evidencia obtenida mediante regis-tros, incautaciones y allanamientos irrazonables. Los obje-tivos básicos que persigue nuestra disposición constitucio-nal son “proteger la intimidad y dignidad de los seres humanos, amparar sus documentos y otras pertenencias e interponer la figura de un juez entre los funcionarios pú-blicos y la ciudadanía para ofrecer mayor garantía de ra-zonabilidad a la intrusión ...” E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197, 207 (1984). Ahora bien, esta garantía ten-drá efecto sobre objetos y lugares sólo si están protegidos por un interés individual fundado en una expectativa legí-*252tima de intimidad. Katz v. United States, 389 U.S. 347 (1967); Pueblo v. Ramos Santos, 132 D.P.R. 363 (1992).
Como corolario a este mandato constitucional, el regis-tro, allanamiento e incautación sin orden se presume irra-zonable y, por ende, inválido. Pueblo, v. Malavé González, 120 D.P.R. 470, 476 (1988); Pueblo v. Lebrón, 108 D.P.R. 324, 329 (1979). No obstante, tanto la jurisprudencia federal como la de Puerto Rico han reconocido ciertas excepcio-nes bajo las cuales resultan constitucionalmente válidos los registros, allanamientos e incautaciones sin orden judicial. Por tal razón, para rebatir la presunción de ilega-lidad, el Ministerio Público tiene que presentar prueba so-bre las circunstancias especiales que le permitieron actuar sin orden. Pueblo v. Ramos Santos, supra; Pueblo v. Vázquez Méndez, 117 D.P.R. 170, 176-177 (1986).
HH HH

El registro consentido

Una de las excepciones a la norma constitucional de que todo registro, incautación y allanamiento debe realizarse con orden judicial lo constituye el registro llevado a cabo a base de un consentimiento válido. Katz v. United States, supra; Chambers v. Maroney, 399 U.S. 42 (1970); Pueblo v. Narváez Cruz, 121 D.P.R. 429 (1988); Pueblo v. Ramírez Lebrón, 123 D.P.R. 391 (1989); Pueblo v. Ramos Santos, supra. Aunque éste, mas que una limitación al alcance de la protección, es una renuncia a dicha protección. Si una persona accede a un registro, contra el cual está protegido constitucionalmente, renuncia a la protección y queda así validada la actuación gubernamental. El efecto concreto que esto tiene es que no progresaría una moción de supre-sión de evidencia con relación a una incautación producto de un registro consentido. E.L. Chiesa, Derecho Procesal Penal de Puerto Rico y Estados Unidos, Ed. Forum, 1991, Yol. 1, Sec. 6.15A, pág. 424.
*253HH 1 — 1 WH

Las advertencias en los registros consentidos

En Estados Unidos el caso principal sobre esta materia es Schneckloth v. Bustamonte, 412 U.S. 218 (1973). En éste se explora lo que constituye un consentimiento prestado voluntariamente y la prueba que debe presentar el Minis-terio Público para demostrar la voluntariedad del consentimiento. La controversia principal en cuanto a la validez del consentimiento se refería a si era requisito esencial que la persona que consintió hubiera estado cons-ciente de que tenía la alternativa de no consentir, y si ha-bía que advertir del derecho a no consentir.
El primer aspecto que se destaca es que no existe una definición talismánica de voluntariedad. El marco de refe-rencia jurisprudencial existente era el relacionado a las confesiones voluntarias de sospechosos bajo custodia. Den-tro de ese contexto ningún criterio era, por sí solo, deter-minante, sino que la voluntariedad de la confesión se de-ducía de un análisis de la totalidad de las circunstancias presentes en el caso. Schnerkloth v. Bustamonte, supra, págs. 224, 226. El Tribunal Supremo extendió ese análisis al contexto de los registros y allanamientos consentidos a los fines de determinar la voluntariedad del consentimiento. íd., pág. 227. Resolvió que lo único deci-sivo era si, bajo la totalidad de las circunstancias, el con-sentimiento fue voluntario. Entre los factores que pueden tomarse en consideración están si la persona conocía o no su derecho a no consentir, y si estaba bajo arresto o custodia. Sin embargo, lo importante y determinante es que el consentimiento, expreso o implícito, no sea el pro-ducto de coacción o coerción ejercida por los agentes de la policía en forma expresa o implícita. Id., págs. 248-249.
El Tribunal Supremo se negó a aplicar, para la validez de un registro consentido, la doctrina que exige el conoci-miento previo del derecho y las consecuencias de su *254renuncia. Por tal razón rechazó establecer como norma el requisito de hacer unas advertencias legales tipo Miran-c¿a(2) antes de obtener el consentimiento para un registro sin orden. Schneckloth v. Bustamante, supra, págs. 231-232. Una norma, a esos efectos, había sido amplia-mente rechazada tanto por las cortes federales como por las estatales, ya que su imposición resultaba poco práctica a la luz de las circunstancias en que normalmente ocurren los registros consentidos. Se señala que éstos suelen ocu-rrir, por ejemplo, en las carreteras o en la casa u oficina de la persona, bajo condiciones informales y distintas a la at-mósfera "estructurada” de un juicio formal y de un interro-gatorio bajo custodia. íd.
Señaló el Tribunal que los derechos bajo la Enmienda Cuarta nada tienen que ver con el derecho de un acusado a un juicio justo, lo que pretende protegerse con tales adver-tencias, y que existe una amplia diferencia entre ambos derechos. Sobre el particular, entendió que los requisitos de “conocimiento” e “inteligencia”, como elementos inte-grantes de la validez de una renuncia, se articulan para aquellos derechos dirigidos a asegurar la integridad de todo el proceso criminal instado contra el acusado y a la búsqueda de la verdad; mientras que los derechos bajo la Enmienda Cuarta sólo protegen la privacidad de la persona contra las intrusiones arbitrarias del Estado, o como se dijo en Tehan v. Shott, 382 U.S. 406 (1966), “el derecho del individuo a que se le deje solo”. (Traducción nuestra.) De ahí que el requisito de demostrar una renuncia o aban-dono intencional de un derecho o privilegio conocido; esto es, que la persona estaba consciente de lo que estaba re-nunciando, estándar fijado en Johnson v. Zerbst, 304 U.S. 458 (1938), para la renuncia de los derechos constituciona-les garantizados a los acusados(3) no es aplicable a los re-*255gistros y allanamientos consentidos. Véase parte C de la opinión de Schneckloth v. Bustamonte, supra, págs. 235-246. El tribunal distingue a Miranda v. Arizona, 384 U.S. 436 (1966), de los hechos de Schneckloth v. Busta-monte, supra, al indicar que las técnicas de interrogatorio empleadas por la policía en Miranda v. Arizona, supra, y la forma en que tuvieron lugar —bajo custodia— produjeron una situación inherentemente coercitiva de la cual no po-día concluirse que las respuestas de la persona fueran el producto de su libre selección. En cambio, cuando la persona consiente al registro en respuesta a la solicitud que le hace el agente, en un lugar cuya naturaleza es distinta al ambiente aislado de una estación de policía remota, no hay por qué creer que la respuesta fue producto de la coerción o coacción de la policía. Bustamonte, supra, pág. 247. Se se-ñala, incluso, que los registros consentidos forman parte de las técnicas de investigación utilizadas por los agentes del orden público. Bustamonte, supra, pág. 231.
Al final, el Tribunal resume la norma de la forma si-guiente:
Resolvemos ... que cuando el sujeto de un registro no está bajo custodia y el Estado intenta justificar un registro basado en el consentimiento, las enmiendas cuarta y décimocuarta re-quieren que éste demuestre que el consentimiento fue volunta-rio, y no el producto de coacción o coerción, sea expresa o implícita. La voluntariedad es una cuestión de hecho ha ser determinada de la totalidad de las circunstancias, y aunque el conocimiento del sujeto sobre su derecho a rehusarse es un factor a tomarse en consideración no se le requiere al Estado que demuestre tal conocimiento como requisito para establecer que el consentimiento fue voluntario. (Traducción nuestra.) Schnec-kloth v. Bustamonte, supra, págs. 248-249.
IV

La amenaza de gestionar u obtener una orden de registro

La norma de la totalidad de las circunstancias ha sido interpretada por la jurisprudencia federal para incluir una *256serie de factores a fin de determinar la voluntariedad del consentimiento.
En U.S. v. Chaidez, 906 F.2d 377, 381 (8vo Cir. 1990), se resumen de la manera siguiente:
Las siguientes características de la persona que ha dado el consentimiento son relevantes al momento de valorar la volun-tariedad del consentimiento prestado: (1) su edad, [Scheneckloth v. Bustamonte, supra,] pág. 226, 93 S.Ct., pág. 2047; Haley v. Ohio, 332 U.S. 596, 599 (1948); (2) su inteligencia promedio y su educación, United States v. Watson, 423 U.S. 411, 425 (1976); Bustamonte, 412 U.S., pág. 226, 93 S.Ct., pág. 2047; Payne v. Arkansas, 356 U.S. 560, 567 (1958); Fikes v. Alabama, 352 U.S. 191, 196-97 (1957); (3) Si la persona estaba intoxicada o bajo la influencia de drogas, al momento del con-sentimiento, United States v. Rambo, 789 F.2d 1289, 1297 (8vo Cir. 1986); (4) Si la persona consintió luego de ser informada de su derecho de rehusarse a consentir o habérsele dado las adver-tencias Miranda, Watson, 423 U.S., págs. 424-25, 96 S.Ct., pág. 828; Bustamonte, 412 U.S., pág. 226, 93 S.Ct., pág. 2047; y (5) si había sido arrestado anteriormente y, por lo tanto, tenía co-nocimiento de las protecciones que provee el sistema legal a los sospechosos de un delito, Watson, 423 U.S., págs. 424-25, 96 S.Ct., pág. 828, Laing v. United States, 891 F.2d 683, 686 (8vo Cir. 1989); United States v. Carter, 884 F.2d 368, 375 (8vo Cir. 1989).
Al examinar el ambiente en el cual se prestó el consenti-miento, los tribunales deben examinar si la persona que con-sintió: “(1) estaba detenida o fue interrogada por un período largo o corto de tiempo, Bustamonte, 412 U.S., pág. 226, 93 S.Ct., pág. 2047; (2) si fue amenazada, intimidada físicamente, o maltratada por la policía, Watson, 423 U.S., pág. 424, 96 S.Ct. pág. 828; Bustamonte, 412 U.S., pág. 226, 93 S.Ct., pág. 2047; Reck v. Pate, 367 U.S. 433, 442-43 (1961); Laing, 891 F.2d, pág. 686; (3) si descansó en promesas o falsas representaciones rea-lizadas por la policía, Watson, 423 U.S., pág. 424, 96 S.Ct., pág. 828; Laing, 891 F.2d., pág. 686; Carter, 884 F.2d, págs. 374-75; (4) estaba bajo custodia o arrestado cuando dio el consenti-miento, Watson, 423 U.S., pág. 424, 96 S.Ct., pág. 828; (5) es-taba en un lugar público o aislado, id.; o (6) se rehusó al regis-tro o se mantuvo en silencio mientras éste se realizaba, United States v. Olivier-Becerril, 861 F.2d 424, 425-26 (5to Cir.1988); United States v. Espinosa, 782 F.2d 888, 890-92 (10mo *257Cir.1986); United States v. López, 777 F.2d. 543, 546-48 (10mo Cir.1985).” (Traducción nuestra.)(4)
Entre estos factores también se encuentra si el consen-timiento para el registro fue obtenido luego de que la Poli-cía ha amenazado al ciudadano de que, si no consiente, procederán a gestionar u obtener una orden de registro.
Los tribunales federales han tenido dificultad en esta-blecer una norma uniforme para estos casos. Particular-mente han tenido el problema de distinguir dicha situación de la acaecida en Bumper v. North Carolina, 391 U.S. 543 (1968). En este caso, la abuela del acusado permitió que la policía registrara su casa luego de que uno de los agentes le indicara que tenía una orden de registro. Durante la vista de supresión de una evidencia obtenida dentro de la casa, el Ministerio Público no presentó la orden de registro. El Tribunal Supremo federal resolvió que no se puede jus-tificar un registro realizado mediante consentimiento, cuando éste fue dado luego de que un agente aseguró que poseía una orden. Id., pág. 549. Señaló el Tribunal:
Cuando el Ministerio Público pretende descansar en que hubo consentimiento para justificar la legalidad de un registro, éste tiene el peso de probar que el consentimiento fue, de hecho, libre y voluntario. No se cumple con tal requisito si se presenta, meramente, que la persona consintió ante un reclamo de autoridad. Un registro realizado mediante una orden no puede justificarse sobre la base del consentimiento si luego resulta que la orden de registro es inválida. El resultado sería igual cuando el estado no intenta validar la orden, o no puede presentar la orden.
Cuando un agente del orden público reclama autoridad para llevar a cabo un registro, está anunciando, en efecto, que el ocupante no tiene derecho a resistir el registro. Esta es una situación coercitiva[...Y] cuando existe coerción no puede haber *258consentimiento. (Traducción y énfasis nuestros y escolios omitidos.) Bumper v. North Carolina, supra, págs. 548-550.
Varias jurisdicciones han resuelto que la amenaza de gestionar una orden de registro no es una situación similar a la de Bumper v. North Carolina, supra. Señalan, en sín-tesis, que en dicho caso el Tribunal Supremo federal resol-vió que existe coerción cuando la policía informa que posee una orden de registro, ya que dicha orden autoriza a que la policía realice el registro, independientemente de que haya o no consentimiento. Por lo tanto, no puede establecerse que hubo un registro consentido luego de que la policía muestra una orden de registro, que es, posteriormente, de-clarada inválida, debido a que la orden obliga al ciudadano a someterse a las autoridades. Por el contrario, razonan que la amenaza de gestionar una orden de registro no es una manifestación intrínsecamente falsa o un reclamo de autoridad infundado. La policía sencillamente está infor-mando que tiene la autoridad legal para llevar a cabo dicha gestión. Por tal razón, esas jurisdicciones han validado el consentimiento prestado luego de tal amenaza, ya que la persona respondió a una manifestación de algo que es le-galmente correcto. (5)
Sin embargo, también se ha concluido que el resultado sería distinto cuando la Policía declara que obtendrá una orden de registro.(6) Existen opiniones que señalan una gran similitud entre los casos en que la Policía tiene una orden de registro inválida y aquellos en que amenaza con obtener la orden. Estas discuten que en Bumper v. North Carolina, supra, el Tribunal Supremo federal resolvió que el consentimiento fue obtenido bajo coacción debido a que "cuando los agentes reclamaron autoridad para registrar *259la casa mediante una orden, estaban anunciando que, en efecto, el inquilino no tenía derecho a resistirse”. (Traduc-ción nuestra.) íd., pág. 550. Bajo esas circunstancias el ciu-dadano permitirá el registro, ya que entiende que éste es inevitable. De igual forma, cuando la Policía amenaza con obtener una orden, el ciudadano consentirá porque creerá que el registro es inevitable. Por esta razón aseguran que ambas situaciones están basadas en la inevitabilidad del registro y, por lo tanto, ambas son inherentemente coercitivas. La única diferencia entre éstas es el elemento de inmediatez. Los que consideran que esta distinción ges-tionar-obtener es importante argumentan que la Policía no puede crear la impresión de que no existe la discreción de un funcionario para la expedición o no de una orden de registro. Entienden que amenazar con que la orden será expedida automáticamente es una situación tan coercitiva como la ocurrida en Bumper v. North Carolina, supra.(7) Incluso, se recomienda, en uno de estos casos, que la Poli-cía podría muy bien informar que va a gestionar que se expida una orden de registro y que, según su experiencia, considera que ésta será expedida; pero haciendo la aclara-ción de que la decisión de expedirla o no descansa en la sana discreción del funcionario judicial a quien se le solicitad(8)
No obstante lo anterior, existen opiniones que señalan qúe la manifestación de que se va a obtener una orden de registro no es coercitiva per se, y que no hay por qué asu-mir que un consentimiento prestado luego de tal amenaza es inválido.(9) Otras añaden que la decisión de Bumper v. *260North Carolina, supra, gira en torno a la reacción subjetiva del individuo ante el anuncio o amenaza de la policía, y no en dichas manifestaciones como tal.(10) Es decir, lo impor-tante no es lo que le dijo la Policía, sino el hecho de si el ciudadano se sintió coaccionado. Conforme a estos casos, la decisión de Bumper v. North Carolina, supra, no aplicará a aquellas situaciones en que la persona consintió volunta-riamente al registro, independientemente de cuál haya sido la manifestación realizada por la Policía. Esto es, que dicho consentimiento no respondió a un reclamo de autori-dad por parte de la Policía, ya emanara éste de una orden de registro invalidada o de las propias palabras de la Policía. Estos tribunales validaron el registro sobre la base del consentimiento debido a que el ciudadano no fue coaccionado.
De todo lo anterior surge que lo importante, según la decisión de Bumper v. North Carolina, supra, es examinar la reacción subjetiva del ciudadadano ante las manifesta-ciones de la Policía. Por consiguiente, los tribunales, al en-frentarse a una situación en la cual la Policía haya amena-zado con buscar una orden de registro, deberán examinar la reacción subjetiva del individuo ante tal anuncio o ame-naza a fin de determinar, dentro de la totalidad de las cir-cunstancias, si hubo o no consentimiento.(11)
*261V

Los registros consentidos en Puerto Rico

En Puerto Rico, la doctrina sobre los registros consenti-dos, según expuesta en Pueblo v. Acevedo Escobar, 112 D.P.R. 770 (1982), establece que la renuncia a la protección constitucional ha de hacerse por el titular de ésta de forma “expresa o implícita, pero voluntaria.” (Enfasis suplido.) Id., pág. 777.
Señalamos en dicho caso que algunos de los factores a considerar para determinar si en efecto medió o no una renuncia expresa o tácita son: (1) si hubo fuerza o violen-cia; (2) si el registro se realizó después de un arresto; (3) si se encontraban otras personas presentes. Pueblo v. Acevedo Escobar, supra, pág. 777. Véase, también, Pueblo v. Seda, 82 D.P.R. 719, 729 (1961). Aunque hicimos alusión únicamente a los tres (3) factores enumerados, también hemos señalado que éstos son solo algunos de los factores determinantes. Pueblo v. Acevedo Escobar, supra; Pueblo v. Narváez Cruz, supra, pág. 444. La renuncia puede dedu-cirse del acto del acusado de permitir la entrada del agente, Pueblo v. Rivera Romero, 83 D.P.R. 471, 481 (1961); o cuando puede establecerse que hubo una invitación ex-presa o ímplicita de su parte, Pueblo v. Pérez Narváez, 121 D.P.R. 429, 444 (1988); Pueblo v. Acevedo Escobar, supra; *262Pueblo v. Rivera Romero, 83 D.P.R. 471, 481 (1961). Como podemos notar, la doctrina adoptada por este Tribunal coincide con lo resuelto en Schneckloth v. Bustamonte, supra; sólo se requiere que el consentimiento o renuncia a la pro-tección constitucional sea expresa o implícita, pero voluntaria.(12) Al igual que lo establecido en la doctrina federal, concluimos que “la prueba sobre la renuncia ha de ser clara demostrativa de que no existió coacción verda-dera de clase alguna, directa o indirecta.” Id. De igual forma omitimos el requisito del conocimiento.
De lo anterior surge que en Puerto Rico el consenti-miento prestado a un registro se determinará mediante un examen de si éste fue voluntario y si hubo ausencia de coacción, ya sea física o psicológica, siendo esta última determinable, dentro de la totalidad de las circunstancias, de acuerdo al estado subjetivo vulnerable de quien la presta y dentro de un criterio de razonabilidad.
En cuanto a las advertencias antes de un registro con-sentido, es ahora cuando tenemos la primera oportunidad de expresarnos. Consideramos apropiado seguir el curso decisorio establecido en Schneckloth v. Bustamonte, supra.(13) Por tal razón opinamos que los agentes del orden público no tienen la obligación de impartir advertencias legales tipo Miranda, como por ejemplo una que le ad-vierta al ciudadano que puede rehusarse a que se lleve a cabo, en su persona o en su propiedad, un registro sin orden. Cabe recordar que para que surja la obligación de advertir sobre la existencia de una serie de derechos cons-titucionales garantizados por nuestro ordenamiento, la doctrina jurisprudencial firmemente establecida, tanto en la jurisdicción federal como en la nuestra, postula que la investigación criminal iniciada por los agentes del orden *263público debe estar centrada en una persona en particular y dicha persona debe estar bajo custodia y sujeta a ser inte-rrogada por los agentes. Escobedo v. Illinois, 378 U.S. 478 (1964); Miranda v. Arizona, supra; Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765, 781 (1965); Pueblo v. López Guzmán, 131 D.P.R. 867 (1992). Dichas advertencias hay que hacerlas inmediatamente que la persona está bajo cus-todia y se le intenta interrogar. Pueblo en interés menor J.A.B.C., 123 D.P.R. 551, 565 (1989); Pueblo v. Pellot Pérez, 121 D.P.R. 791, 802 (1988). Seguir un curso de acción dis-tinto, como por ejemplo, que sea necesario que la Policía haga unas advertencias tipo Miranda, antes de solicitar el consentimiento para registro, iría en contradicción con de-cisiones anteriores de este Tribunal. Véanse: Pueblo v. Pellot, supra, y Pueblo en interés menor J.A.B.C., supra, entre otros. En ellos establecimos, enfáticamente, que se estaba imponiendo el requisito de las advertencias única-mente cuando se interroga a un sospechoso bajo custodia gubernamental. No hemos decidido que hay que hacerle las advertencias a todo posible sospechoso de un delito en una investigación criminal. Sería contradictorio eximir al Estado de que le haga las advertencias legales a un posible sospechoso de un delito sobre el cual no se ha centralizado la investigación y no se encuentra bajo custodia; y por otro lado, exigirle que le brinde unas advertencias a un posible sospechoso, en igual situación, para que éste consienta a que se lleve a cabo, en su persona o en su propiedad, un registro. De esta forma armonizamos las situaciones de re-gistros de personas que no están bajo custodia con los in-terrogatorios de personas en circunstancias similares.(14)
Los fundamentos de razonabilidad para practicar un re-gistro sin orden cuando la persona ha consentido los expu-*264simos en Pueblo v. Acevedo Escobar, supra, págs. 777-778. Allí expresamos:
Varias razones de peso se aducen para fundamentar la alter-nativa de proceder a ún registro luego de obtener el consentimiento. Se estima que puede ser percibido como el curso de acción más seguro en términos de minimizar el riesgo de la supresión. Ello tiende a economizar tiempo cuando ese factor es esencial. De igual modo se prescinde de cumplir con los requisitos técnicos exigidos para una solicitud y expedición del mandamiento. ... Aún más, se acepta que puede solicitarse el consentimiento sin existir causa probable, ya que provee un mecanismo de pronta exoneración de aquellas personas sobre las cuales se ha sospechado erróneamente....
Nótese, sin embargo, que esta última expresión se re-fiere a que para solicitar el consentimiento para el registro no es necesario que exista causa probable de que la persona a quien se le solicita el consentimiento haya cometido algún delito. A nuestro entender, dicha expresión no se ex-tiénde a que la Policía puede amenazar con obtener una orden de registro cuando no existe causa probable para su expedición y obtiene, mediante tal amenaza, el consenti-miento de la persona a registrarse. Sin embargo, como ve-remos más adelante, la situación fáctica del caso de autos hace innecesario expresarnos sobre ese asunto. Lo crucial en este caso es examinar cuál fue la reacción subjetiva de la peticionaria ante tal anuncio o amenaza, para así poder determinar, dentro de la totalidad de las circunstancias, si hubo o no coacción. El anuncio o la amenaza de obtener una orden de registro es sólo uno de los factores que se tomará en cuenta para determinar la validez del consenti-miento subsiguientemente prestado y no es, por sí solo, un criterio determinante. Tampoco constituye, por sí mismo, coacción o coerción.
*265VI

Aplicación de las normas de derecho a los hechos de este caso

En el caso que nos ocupa, la peticionaria impugna la validez del consentimiento prestado en las circunstancias aquí presentes, específicamente porque la Policía, al tener información que podía incriminarla, tenía la obligación de hacerle unas advertencias legales tipo Miranda antes de tratar de conseguir el consentimiento, y porque el consen-timiento no fue inteligente ni voluntario. Opinamos que no tiene razón.
Los funcionarios públicos no tenían ninguna obligación de impartir advertencias legales de clase alguna. De acuerdo con los hechos consignados por las partes, la con-fidencia recibida por la Policía indicaba que las armas uti-lizadas en la comisión de los asesinatos perpetrados ese día en el Residencial Vista Hermosa se ocultaban en el apar-tamento 755 del edificio 64 del mencionado complejo de viviendas. La confidencia no mencionaba personas ni le im-putaba a la peticionaria la comisión de algún delito. Se limitaba a señalar el lugar donde se escondían las armas. La peticionaria no figuraba como sospechosa de delito en ese momento y, mucho menos, se centraba en su persona la investigación de los agentes. La peticionaria tampoco es-taba bajo custodia de la Policía ni sujeta a interrogatorio. Cuando el sargento Rodríguez le solicitó permiso para registrar el apartamento, la peticionaria se encontraba en la esquina del edificio conversando con otros vecinos. Al ne-garse al registro y exigir una orden de allanamiento fue llevada ante el Fiscal que se encontraba en el residencial investigando los hechos. Luego de conversar con él, prestó su consentimiento. No hay indicios de que estuviera bajo arresto o de que su libertad estuviera restringida. Cfr. Pueblo v. Pacheco Báez, 130 D.P.R. 664 (1992). Mucho menos estaba sujeta a un interrogatorio bajo custodia. Véase Pue*266blo v. López Guzmán, supra. Por el contrario, la peticiona-ria se encontraba en lo que puede calificarse como su pro-pio “territorio”, su vecindario. Schneckloth v. Bustamonte, supra, pág. 247.
En cuanto a una advertencia de su derecho a no consen-tir al registro, ya señalamos que los agentes del orden pú-blico no están obligados a impartirla. Además, ésta hubiera sido innecesaria, toda vez que la peticionaria demostró cla-ramente conocer cuál era su derecho al negarse al registro y exigirle al agente una orden de allanamiento.
Tampoco surge de la prueba que mediara violencia o coacción por parte de la Policía. No hubo actos de violencia contra la peticionaria ni contra los vecinos. El que los agentes estuviesen armados, lo cual es propio de sus fun-ciones como oficiales del orden público, no constituye un elemento de coerción o intimidación a los fines de viciar el consentimiento. La peticionaria ni siquiera alega haberse sentido intimidada por ello y, de hecho, estando en presen-cia de todos los agentes se negó, inicialmente, a acceder al registro. El único elemento que produce un cambio en la opinión de la peticionaria fue su conversación con el Fiscal. No existe indicio alguno de actos impropios de parte de este funcionario, ni se alegan hechos o palabras que pue-dan establecer que el consentimiento prestado estuviera viciado como resultado de esta conversación. La única ale-gación es que el funcionario le dijo que si consentía al re-gistro, ni ella ni su hija serían acusadas, y que, por el con-trario, si no consentía al registro la policía se encargaría de conseguir una orden de allanamiento. La peticionaria sus-tenta la primera manifestación, supuestamente hecha por el Fiscal, mediante el testimonio de la testigo que declaró en la vista. Este testimonio no le mereció credibilidad al tribunal de instancia. De otro lado, el sargento Rodríguez admitió haberle hecho la segunda manifestación. Al res-pecto, la peticionaria argumenta que por ser la confidencia *267insuficiente para establecer causa probable a los fines de una orden de allanamiento, los funcionarios no podían de-cirle que gestionarían una orden. Alega que como resultado de ello prestó consentimiento bajo engaño de que la expe-dición de la orden era segura. Aparte de que no existe prueba en este caso de que los funcionarios actuaran de mala fe al decirle a la peticionaria que conseguirían una orden, tampoco hay prueba de que ésta fuera coaccionada mediante tal anuncio o “amenaza”, factor éste que es determinante.
Siguiendo los criterios citados en U.S. v. Chaidez, supra, referentes a las características de la persona que presta el consentimiento, encontramos que la peticionaria es una persona adulta, de inteligencia y educación promedio. No se alegó ni estableció que padeciera de enfermedad o defi-ciencia mental. También estaba en perfecto estado de consciencia. No se alegó ni demostró que estuviera bajo los efectos de sustancias tóxicas o embriagantes cuando consintió. Estaba consciente, y así lo demostró, de que te-nía la alternativa de no consentir al registro al exigirle a la Policía una orden de allanamiento. En cuanto al ambiente imperante al momento de prestar el consentimiento, la prueba demostró que la peticionaria no estaba detenida, arrestada o bajo custodia, ni sujeta a interrogatorio de la Policía. El consentimiento se hizo expresamente en un lu-gar público y abierto, y en el que estaban presentes otras personas.
A la luz de la totalidad de las circunstancias presentes en este caso, las cuales surgieron con meridiana claridad de la prueba ofrecida por el Ministerio Público y la apor-tada por la peticionaria, opinamos que el consentimiento prestado por la peticionaria fue libre y voluntario. La dis-cusión de si la confidencia era o no suficiente para configu-rar la causa probable de una orden de registro y allana-miento es innecesaria. Pueblo v. Narváez Cruz, supra, *268págs. 446-447. Por consiguiente confirmaríamos la Resolu-ción emitida por el Tribunal Superior, razón por la que disentimos.

x) Ante una situación similar, se expresó en United States v. Agosto, 502 F.2d 612, 614 (9no Cir. 1974):
“[N]o consideramos que el anuncio de los oficiales de su intención de ‘asegurar los predios del garaje’ mientras obtenían una orden, requiere que se concluya que cualquier consentimiento brindado de ahí en adelante era ‘involuntario per se’ ... Más bien, haberlo hecho de otra forma podría haber perjudicado sus oportunidades de obtener la orden así como exponerlos a crítica por descuidadas prácticas policiales si durante su ausencia hubiera desaparecido el contrabando.” (Traducción nuestra.)


 La resolución recoge un breve resumen de lo que declararon los testigos. Se señala, por error, que la peticionaria prestó testimonio durante la vista.


 Miranda v. Arizona, 384 U.S. 436 (1966).


 Como, por ejemplo, el derecho de asistencia de abogado o el derecho a confrontación.


 Véase, además, W.R. LaFave, Search and Seizure: A Treatise on the Fourth Amendment, 2da ed., Minnesota, Ed. West Publishing Co., 1987, Vol. S, Sec. 8.2, págs. 174-235, donde se discuten las distintos factores que se han tomado en cuenta para determinar si el consentimiento para el registro fue voluntario.


 Véanse: State v. Kissner, 252 N.W.2d 330, 334 (1977); People v. Hancock, 525 P.2d 435, 437 (1974); Commonwealth v. Mamon, 297 A.2d 471, 474 (1972); United States v. Boukater, 409 F.2d 537, 538 (5to Cir. 1969).


 Véanse: United States v. Faruolo, 506 F.2d 490, 493-495 (2do Cir. 1974); United States v. Boukater, supra.


 Véanse: Dotson v. Sumers, 402 A.2d 790, 794 (1978); LaPave, op. cit., pág. 187; Nota, Consent to Search in Response to Police Threats to Seek or to Obtain a Search Warrant: Some Alternatives, 71 J. Crim. L. & Criminology 163, 166 (1980).


 Véanse: United States v. Faruolo, supra, opinión concurrente del Juez de Distrito Federal Newman.


 Véanse: Stephenson v. State, 494 S.W.2d 900, 904-905 (1973); United States v. Agosto, 502 F.2d 612, 614 (9no Cir. 1974); State v. Rathburn, 239 N.W.2d 253, 256 (1976); State v. Lange, 255 N.W.2d 59, 64-65 (1977); U.S. v. Twomey, 884 F.2d 46, 50-52 (ler Cir. 1989); U.S. v. Hummer, 916 F.2d 186, 190 (4to Cir. 1990); State v. *260Graham, 492 N.W.2d 845, 848-849 (1992); State v. Partee, 482 N.W.2d 272, 277 (1992).


 Véanse: Hoover v. Beto, 467 F.2d 516, 521-522 (5to Cir. 1972); Earls v. State, 496 S.W.2d 464, 467 (1973); Earls v. State of Tennessee, 379 F. Supp. 576, 579-580 (E. Tenn. 1974).


 En varias jurisdicciones se ha resuelto que la amenaza de obtener una orden de registro, cuando no existía causa probable para la expedición de una orden, tendrá el efecto de invabdar el consentimiento prestado luego de tal amenaza. Véanse: Dobson v. Somers, 402 A.2d 790, 795-796 (1978); State v. Mitchell 360 So. 2d 189, 191 (1978); State v. Morgan, 423 So. 2d 478, 479 (1982). A contrario sensu, no se afectará la validez del consentimiento prestado si la Policía, al informar que obtendría una orden de registro, tenía la causa probable necesaria para que ésta se expidiera. United States v. Scheiblauer, 472 F.2d 297, 301 (9no Cir. 1973); Code v. State, 214 S.E.2d 873, 877 (1975); State v. Rathburn, 239 N.W.2d 253, 255-256 (1976); Schikora v. State, 652 P.2d 473, 477 (Alaska 1982); United States v. Calvente, 722 F.2d 1019, 1023 (2do Cir. 1983); State v. Hanley, 363 N.W.2d 735, 739 (Minn. 1985). State v. Owens, 418 N.W.2d 340, 342-344 (Iowa 1988); State v. Brown, 783 P.2d 1278, *2611281-1285 (1989); U.S. v. Kaplan, 895 F.2d 618, 622 (9no Cir. 1990); U.S. v. Duran, 957 F.2d 499, 502 (7mo Cir. 1992); U.S. v. White, 979 F.2d 539, 542 (7mo Cir. 1992). Sobre esta última situación se ha decidido que no existe coerción cuando un agente informa que si la persona no consiente al registro, obtendrá una orden de registro y allanamiento y existía base para solicitar y obtener dicha orden. United States v. Faruolo, supra. Esta conclusión está predicada en que la amenaza, en tales circuns-tancias, no envuelve ningún tipo de treta o engaño, sino que, al contrario, están informándole al ciudadano de la situación legal en que éste se encuentra. Véanse: People v. McClure, 39 Cal. App. 3d 64, 113 Cal. Reptr. 815, 819 (1974); Commonwealth v. Woods, 368 A.2d 304 (1976); United States v. Dennis, 625 F.2d 782, 793 (8vo Cir. 1980).
Conforme a LaFave, no es suficiente, para que el consentimiento sea válido, que la Policía piense, de buena fe, que se va a expedir el mandamiento, sino que es necesario que exista, de hecho, causa probable para el registro o allanamiento. La-Fave, op. cit., pág. 188.


 En Pueblo v. Acevedo Escobar, 112 D.P.R. 770, 777 (1982), nos referimos al consentimiento como el ejercicio de la “facultad que posee el titular de la protección constitucional para renunciarla”.


 Véase Chiesa, op. cit., pág. 426.


 En cuanto a un resultado igual bajo Schneckloth v. Bustamonte, 412 U.S. 218 (1973), véase The Supreme Court, 1972 term, 87 Harv. L. Rev. 55, 218-219 (1973).